Citation Nr: 1643121	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  10-02 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for benign prostatic hypertrophy status post transurethral resection of the prostate with postoperative infection, urethral stricture, urinary tract scarring, and incontinence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1967 to June 1971 and from September 1971 to July 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2010 and August 2013 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana and North Little Rock, Arkansas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a Board videoconference hearing in July 2015, which he indicated he would attend.  He did not attend the hearing, but the following day contacted the VA to explain that he had missed the hearing due to illness.  He requested that the hearing be rescheduled.

As the Veteran had good cause for missing the hearing, the Board finds that it should be rescheduled.

Videoconference hearings are scheduled by the RO, therefore a remand is required.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board via videoconference.  The RO should notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims folder should be returned to the Board in accordance with current appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




